Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00427-CR

                                     Bobby J. PORTER,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR5248
                         Honorable Joey Contreras, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
affirmed.

       SIGNED April 17, 2019.


                                               _____________________________
                                               Rebeca C. Martinez, Justice